                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

  LUIS PENA,                                         )
                                                     )
                              Plaintiff,             )
                                                     )
                       vs.                           )      No. 1:18-cv-03857-JMS-DML
                                                     )
  INDIANAPOLIS PUBLIC SCHOOL                         )
  CORPORATION, E.R., a minor, b/n/f                  )
  JORGE RAMOS, and JORGE RAMOS,                      )
                           Defendants.               )

                                            ORDER

       On December 7, 2018, Plaintiff Luis Pena filed a Complaint against Indianapolis Public

School Corporation (“IPS”), E.R. (a minor), and Jorge Ramos (E.R.’s father), relating to

allegations E.R. and Mr. Ramos made that resulted in IPS investigating Mr. Pena’s conduct and

ultimately recommending termination of his employment with IPS.         [Filing No. 1.] Presently

pending before the Court are Mr. Pena’s Applications to Enter a Default Judgment against Jorge

Ramos and E.R. [Filing No. 25; Filing No. 29.] As explained below, the Court finds that Mr.

Pena has not complied with the two-step process for entering default judgments, and therefore, the

Court DENIES Mr. Pena’s Applications to Enter Default Judgment against Mr. Ramos and E.R.

       Also pending before the Court is a Motion to Dismiss filed by Mr. Ramos on his own behalf

and on behalf of his daughter, E.R. [Filing No. 35.] Mr. Ramos and E.R. seek dismissal of Mr.

Pena’s claims against them pursuant to Federal Rule of Civil Procedure 12(b)(1) for lack of subject

matter jurisdiction. The Court finds that Mr. Pena’s claims against Mr. Ramos and E.R. fall within

the Court’s supplemental jurisdiction. Accordingly, the Court DENIES Mr. Ramos’s and E.R.’s

Motion to Dismiss.
                                             I.
                          APPLICATIONS TO ENTER DEFAULT JUDGMENT

       A. Background

       On February 27, 2019, Mr. Pena filed an Application to Enter Default Judgment Against

Defendant E.R., A Minor, b/n/f Jorge Ramos, [Filing No. 18], and an Application to Enter Default

Judgment Against Defendant Jorge Ramos, [Filing No. 19]. On April 2, 2019, the Court denied

without prejudice these Applications, stating that “[d]efault is a ‘two step process’ that is ‘clearly

outlined’ in Rule 55(a) and 55(b) of the Federal Rules of Civil Procedure,” and noting that Mr.

Pena had not completed the first step by seeking the entry of default against Mr. Ramos and E.R.

under Rule 55(a). [Filing No. 22 at 2-3; see Fed. R. Civ. P. 55(a)-(b).] The Court also noted that

“Rule 55(b)(2) provides that ‘[a] default judgment may be entered against a minor or incompetent

person only if represented by a general guardian, conservator, or other like fiduciary who has

appeared.’ Accordingly, any subsequent efforts for the Court to enter a default or default judgment

against E.R. must take into account the foregoing.” [Filing No. 22 at 2.]

       On April 10, 2019 and May 3, 2019, Mr. Pena filed a second round of Applications to Enter

a Default Judgment against Mr. Ramos and E.R, which are ripe for the Court’s decision. [Filing

No. 25; Filing No. 29].

       B. Legal Standard

       Default is a “two-step process” that is “clearly outlined” in Rule 55(a) and 55(b) of the

Federal Rules of Civil Procedure, with subpart (a) outlining the entry of default and subpart

(b) outlining the entry of default judgment. VLM Food Trading Int’l, Inc. v. Illinois Trading

Co., 811 F.3d 247, 255 (7th Cir. 2016); see also 10A Charles Alan Wright, Arthur R. Miller,

et al., Federal Practice and Procedure: Civil 2d § 2682 (2018) (“Prior to obtaining a default

judgment under either Rule 55(b)(1) or Rule 55(b)(2), there must be an entry of default as


                                                  2
provided by Rule 55(a).”). The distinction between the two is that the first step, the entry of

default, “does not of itself determine rights.” Id. at 255 (quoting United States v. Borchardt,

470 F.2d 257, 260 (7th Cir. 1972)). “That role is reserved for a default judgment.” Id. at 255.

       C. Discussion

       In the second round of Applications to Enter Default Judgment, Mr. Pena is again seeking

the entry of default judgment, not Clerk’s entries of default. [See Filing No. 25; see also Filing

No. 29.] In the Application to Enter Default Judgment Against Mr. Ramos, Mr. Pena states that

as of April 10, 2019, no attorney had entered an appearance on Mr. Ramos’s behalf, nor had a

responsive pleading been filed for Mr. Ramos. [Filing No. 25 at 1.] In the Application to Enter

Default Judgment Against E.R., Mr. Pena states that the Court denied his first Application because

E.R. “was not represented by counsel. [E.R.] is now represented by counsel, (Dkt. 28), and

therefore Plaintiff renews his Application for Default.” [Filing No. 29 at 1-2.]

       In his renewed Applications to Enter Default Judgment against Mr. Ramos and E.R.,

Mr. Pena again misses the mark. Mr. Pena still attempts to complete the “two-step process”

of default in a single step via his pending motions. As noted in the Court’s previous Order,

[Filing No. 22], Mr. Pena must first seek a Clerk’s entry of default pursuant to Rule 55(a)

before he may file a motion for default judgment pursuant to Rule 55(b)(1). Although the

Court outlined this two-step process in its previous Order, it appears that Mr. Pena ignored

that guidance and incorrectly determined that the Court’s denial of his original Applications

to Enter Default Judgment were based on E.R.’s status as a minor. The Court denied without

prejudice Mr. Pena’s previous applications for default judgment because he failed to first seek

a Clerk’s entry of default. [See Filing No. 22 at 2.] Mr. Pena has made this same error in his

second Applications to Enter Default Judgment, [Filing No. 25; Filing No. 29], and


                                                 3
accordingly, those applications are similarly DENIED.1

                                                II.
                                       MOTION TO DISMISS
       A. Background

       The following facts are taken from Mr. Pena’s Complaint, and the Court accepts them as

true for purposes of the pending 12(b)(1) motion. See Fed. R. Civ. P. 12(b)(1). On December 7,

2018, Mr. Pena filed a Complaint against IPS, E.R., and Mr. Ramos. [Filing No. 1.] These

allegations stem from events that took place while Mr. Pena was working as a bilingual and support

staff member at IPS. [Filing No. 1 at 3.] In January 2018, Mr. Pena was working as an assistant

in an 8th grade English class for IPS. [Filing No. 1 at 3.] E.R. was a student in this class and was

part of a small group of students with whom Mr. Pena would regularly meet. [Filing No. 1 at 3.]

During these small group meetings, E.R. would often be disruptive and Mr. Pena chastised E.R.

several times before he decided to speak to the English teacher about E.R.’s behavior. [Filing No.

1 at 3.] On January 8, 2018, Mr. Pena attempted to contact E.R.’s father, Mr. Ramos, to advise

him that another teacher in the school was also having issues with E.R.’s disruptive behavior.

[Filing No. 1 at 3.] Mr. Pena was eventually able to reach E.R.’s uncle, who was listed as an

emergency contact in E.R.’s IPS records. [Filing No. 1 at 4.] Mr. Pena advised the uncle that he

needed to speak with Mr. Ramos about E.R.’s behavior at school and he requested that Mr. Ramos

contact him. [Filing No. 1 at 4.] Mr. Ramos did not contact Mr. Pena, but instead went to E.R.’s

school on February 6, 2018 and spoke to the assistant principal about Mr. Pena. [Filing No. 1 at

4.] Mr. Ramos reported that “Mr. Pena had disrespected E.R. by making her look for pictures of

an old girlfriend including naked photos. He has made crude comments and gestures with his


1
 The Court notes that after Mr. Pena filed his second Applications to Enter Default Judgment,
counsel for Mr. Ramos and E.R. entered her appearance and filed a responsive pleading—Mr.
Ramos’s and E.R.’s pending Motion to Dismiss, [Filing No. 35].
                                               4
mouth.” [Filing No. 1 at 4.] Mr. Pena denies the substance of these allegations made by Mr.

Ramos. [Filing No. 2 at 4.]

       IPS and Child Protective Services (“CPS”) initiated investigations into Mr. Ramos’s

allegations about Mr. Pena. [Filing No. 1 at 4.] On February 7, 2018, Mr. Pena received notice

from IPS that he was being suspended without pay pending the investigations and that he was

“prohibited from visiting IPS school grounds without permission from [the principal], the IPS

Police Department or [IPS’s Director of Employee Relations].” [Filing No. 1 at 4.]

       During CPS’s investigation, E.R. made different allegations against Mr. Pena, all of which

Mr. Pena contends are false and defamatory. [Filing No. 1 at 4.] CPS concluded its investigation

and determined that it could not substantiate any of E.R.’s allegations. [Filing No. 1 at 4.]

       From IPS’s investigation, IPS determined that E.R.’s allegations were “substantiated.”

[Filing No. 1 at 5.] IPS’s superintendent and general counsel recommended that IPS terminate

Mr. Pena’s employment. [Filing No. 1 at 5.] Mr. Pena was entitled to a hearing, which he

requested, and which occurred on May 29, 2018. [Filing No. 1 at 5.] Mr. Pena submitted written

statements from several students who indicated they had never witnessed Mr. Pena behaving in

the manner that E.R. alleged. [Filing No. 1 at 5.] One of Mr. Pena’s witnesses testified that E.R.

and two boys instructed the witness to lie to investigators about Mr. Pena’s and E.R.’s interactions

so that Mr. Pena would be terminated. [Filing No. 1 at 5.] After the hearing, IPS decided to reset

the hearing to another date and reopen its investigation to interview additional witnesses. [Filing

No. 1 at 6.]

       On November 16, 2018, IPS contacted Mr. Pena’s counsel and advised him that Mr. Ramos

reported to IPS that Mr. Pena was in the school parking lot trying to contact students who may be

able to serve as witnesses. [Filing No. 1 at 6.] Mr. Pena denied that he was in the school parking


                                                 5
lot. [Filing No. 1 at 6.] IPS later confirmed that Mr. Pena had not been speaking to students on

school property and stated to Mr. Pena’s counsel that IPS was “not sure why Mr. Ramos was so

adamant that this was the case and that it had been going on for some time.” [Filing No. 1 at 6.]

However, despite this, IPS issued Mr. Pena a second no trespass order. [Filing No. 1 at 6.] The

reset hearing was conducted and IPS concluded that hearing by recommending termination of Mr.

Pena’s employment with IPS. [Filing No. 1 at 7.] On December 7, 2018, Mr. Pena filed this

action. [Filing No. 1 at 7.] As of that date, Mr. Pena had not received notice of his termination.

[Filing No. 1 at 7.]

        In this action, Mr. Pena asserts claims against IPS for discrimination and violation of Title

IX and claims against Mr. Ramos and E.R. for defamation per se, intentional infliction of

emotional distress (“IIED”), and negligent infliction of emotional distress (“NIED”). [Filing No.

1 at 8-10.] Mr. Pena also asserts a claim against Mr. Ramos individually for strict liability due to

his status as a parent of E.R. [Filing No. 1 at 10.]

        On May 28, 2019, Mr. Ramos, on behalf of himself and E.R., filed the pending Motion to

Dismiss, seeking the dismissal of Mr. Pena’s claims against them based on lack of subject matter

jurisdiction. [Filing No. 35.]

        B. Legal Standard

        “Federal Rule of Civil Procedure 12(b)(1) allows a party to move to dismiss a claim for

lack of subject matter jurisdiction.” Hallinan v. Fraternal Order of Police of Chicago Lodge No.

7, 570 F.3d 811, 820 (7th Cir. 2009). When deciding a motion to dismiss under Rule 12(b)(1), the

Court accepts the allegations in the plaintiff’s complaint as true and draws all reasonable inferences

in the plaintiff’s favor. Long v. Shorebank Dev. Corp., 182 F.3d 548, 554 (7th Cir. 1999). The

burden is on the plaintiff to prove, by a preponderance of the evidence, that subject-matter

                                                  6
jurisdiction exists for his or her claims. See Lee v. City of Chicago, 330 F.3d 456, 468 (7th Cir.

2003).

         C. Discussion

         In their Motion to Dismiss, Mr. Ramos and E.R. argue that Mr. Pena’s claims against them

“sound only in state law tort” and do not “implicate federal statutes or federal questions,” and

therefore “this court has no subject matter jurisdiction over the claims.” [Filing No. 35 at 1.] Mr.

Ramos and E.R. argue that because they are not state actors and did not conspire with state actors

to harm Mr. Pena, the Court does not have jurisdiction over “the claims against them [which] are

solely state law claims.” [Filing No. 36 at 3.]

         Mr. Pena did not file a response to Mr. Ramos’s and E.R.’s Motion to Dismiss.

         Although Mr. Ramos and E.R. are correct in their statements that the claims against them

are state law tort claims, they completely ignore a fundamental facet of subject matter

jurisdiction—namely, supplemental jurisdiction. The Court agrees that the claims against them

are not “federal questions” and therefore are not subject to this Court’s jurisdiction under 28

U.S.C. § 1331, as asserted in Mr. Pena’s Complaint. However, from the face of the Complaint, it

appears that Mr. Pena intended to assert that the Court has supplemental jurisdiction over the state

law claims via 28 U.S.C. § 1367(a). The Court will analyze whether the claims fall within its

supplemental jurisdiction. Hammes v. AAMCO Transmissions, Inc., 33 F.3d 774, 778 (7th Cir.

1994) (“[T]he court has an independent duty to satisfy itself that is has subject-matter

jurisdiction.”).

         Section 1367 grants courts “supplemental jurisdiction over all claims that are so related to

claims in the action within [the court’s] original jurisdiction that they form part of the same case

or controversy under Article III of the United States Constitution.” 28 U.S.C. § 1367(a). “Two


                                                  7
claims are part of the same case or controversy if they derive from a common nucleus of operative

facts. A loose factual connection between the claims is generally sufficient.” Sanchez & Daniels

v. Koresko, 503 F.3d 610, 614 (7th Cir. 2007). This analysis generally first requires identifying

the “nucleus of operative facts” underlying the original claim and then assessing whether the

supplemental claim “ha[s] a basis in at least a portion of those facts.” McCoy v. Iberdola

Renewables, Inc., 760 F.3d 674, 683-84 (7th Cir. 2014). In other words, the additional facts

should “form[ ] a subset of the facts supporting” the original claim. Id. at 683. Persons against

whom only state law claims are asserted may be joined as defendants in a case involving federal

claims if: “(A) any right to relief is asserted against [the defendants] jointly, severally, or in the

alterative with respect to or arising out of the same transaction, occurrence, or series of

transactions or occurrences; and (B) any question of law or fact common to all defendants will

arise in the action.” Fed. R. Civ. P. 20(a)(2). The Rule requires both elements to be met in order

for joinder of the defendant to be proper. If the claims derive from a common nucleus of operative

fact, “there is power in federal court to hear” the state law claims and the federal claims together.

United Mine Workers of America v. Gibbs, 383 U.S. 715, 725 (1966).

       In this case, the “nucleus of operative facts” of Mr. Pena’s federal claims against IPS

concerns whether IPS discriminated against Mr. Pena and/or violated his due process rights. There

are material connections between these federal claims against IPS and the claims against Mr.

Ramos and E.R. for defamation, IIED, NIED, and strict liability. In his Complaint, Mr. Pena

alleges that Mr. Ramos’s statements to the assistant principal “immediately triggered a Title IX

investigation by IPS as well as an investigation by [CPS] for alleged sexual misconduct.” [Filing

No. 2 at 4.] Mr. Pena was suspended without pay while IPS investigated Mr. Ramos’s “allegations

that [Mr. Pena] made inappropriate comments to a student and directed her to an explicit social


                                                  8
media post.” [Filing No. 1 at 4.] During CPS’s investigation, “E.R. made different allegations

against Pena, all of which are alleged to be false and defamatory.” [Filing No. 1 at 4.] Mr. Pena

claims that IPS’s investigation was “biased and inequitable from the outset.” [Filing No. 1 at 8.]

Mr. Pena also asserts that “[a]s a result of [E.R.’s] defamatory statements, [he] was suspended

from his job at IPS without pay [and] was barred from setting foot on IPS property,” and “[a]s a

result of Jorge Ramos (sic) defamatory statements, IPS issued another no trespass order and sent

police officers to [Mr.] Pena’s home.” [Filing No. 1 at 9.]

        It is clear from this recitation of the facts that the subject matter of Mr. Pena’s claims

against Mr. Ramos and E.R.—i.e., the allegedly defamatory statements—was the catalyst for IPS’s

investigation, which ultimately led to his suspension, the no trespass order, the hearings, and the

recommendations for Mr. Pena’s termination. The statements made by Mr. Ramos and E.R.

provide the factual basis for the federal claims Mr. Pena asserts against IPS. Questions of law or

fact common to Mr. Ramos, E.R., and IPS will arise in this action. As such, Mr. Pena’s claims

asserted against Mr. Ramos and E.R. fall within this Court’s supplemental jurisdiction. The Court

therefore DENIES Mr. Ramos’s and E.R.’s Motion to Dismiss Mr. Pena’s claims against them for

lack of jurisdiction.

                                             III.
                                          CONCLUSION

        For the foregoing reasons, the Court DENIES Mr. Pena’s Application to Enter a Default

Judgment Against Defendant Jorge Ramos, [25], DENIES Mr. Pena’s Application to Enter a

Default Judgment Against Defendant E.R., a Minor, B/N/F Jorge Ramos, [29], and DENIES Mr.

Ramos’s and E.R.’s Motion to Dismiss for lack of subject matter jurisdiction, [35].




                                                9
    Date: 6/12/2019




Distribution via ECF only to all counsel of record




                                             10
